Exhibit 10.3

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

This Amendment to the Change In Control Agreement (this “Amendment”) is entered
into as of [●] by and between McDermott International, Inc. (the “Company”), [●]
(the “Employer”) and the undersigned (the “Executive”) and amends the Change In
Control Agreement dated as of [●] (the “CIC Agreement”) between the Company, the
Employer and the Executive. Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the CIC Agreement after
giving effect to this Amendment.

WHEREAS, the Company and Executive desire to amend the CIC Agreement to extend
the Term of the CIC Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

1. Section 17 of the CIC Agreement is hereby amended to read in its entirety as
follows:

“TERM. This Agreement is effective March 15, 2014 and shall expire on March 15,
2019 (“Term”) unless a Change in Control has occurred during the Term in which
event the Agreement shall expire on the later of March 15, 2019 or one year
after the Change in Control; provided that the terms of this Agreement which
must survive the expiration of the Term of this Agreement in order to be
effectuated (including the provisions of Section 5, 6 and 7 and the related
definitional provisions) will survive.”

 

2. This Amendment is effective as of the date hereof. Except as specifically
modified by this Amendment, the CIC Agreement shall remain in full force and
effect.

 

3. This Amendment may be executed in any number of counterparts, with the same
force and effect as if both parties had signed the same counterpart.

[Intentionally Left Blank]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

McDERMOTT INTERNATIONAL, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

[●]   By:  

 

Name:  

 

Title:  

 

Date:  

 

EXECUTIVE By:  

 

Name:  

 

Date:  

 

 

2